Chadwick, C. J.
(dissenting)—The testimony of the “two witnesses” is so clearly discredited by the testimony of the relatives of the deceased, by the documentary evidence, and by the family Bible, that the motion of the appellant for a judgment notwithstanding the verdict should have been granted. However honestly the “two witnesses” may have spoken, their mistake is evident. That they are mistaken as to the place of birth and the home of the deceased, no one denies, and their testimony as to the time of birth, when robbed of these supports, is so frail that it does not rise to the dignity of evidence. The only facts in the case to hang a verdict on are that appellant is an insurance society, and the man is dead. It may be enough—in insurance cases—but the rule will vex us in the end.
We cannot pass upon the weight of testimony or the credibility of the witnesses, but we can say whether there was any testimony in the light of admitted facts and undisputed circumstances. I would add to the quotation from our former opinion “Whatever the rule may be, etc.,” the following:
“But this cannot be so when the undisputed circumstances show that the story told by a witness, upon a material issue, cannot by any possibility be true, or when the testimony of a witness, necessarily relied upon, is inherently impossible.” Blumenthal v. Boston & M. R. R., 97 Me. 255, 54 Atl. 747.
If I had the time I could cite many cases from our own reports, especially those on negligence, where we have held, as a matter of law, that the testimony of a plaintiff could not carry a case to the jury when overcome by admitted facts and undisputed and undisputable circumstances. It should not be held that the taking of an oath by a witness is enough to sustain *363a verdict which we all know to be unfounded and unjust.
The test is: If the trial judge had dismissed the case on the ground that there was no credible testimony to sustain the verdict, would we have reversed the case? Assuredly not. Then why may we not say the same when the appeal is prosecuted by the other party. The judgment of the lower court should be set aside and the case dismissed.